Citation Nr: 0213879	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1970 
and from February 1972 to February 1974.

An April 1983 decision of the Board of Veterans' Appeals 
(Board) denied service connection for flat feet.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for flat feet.  An August 1995 
RO rating decision determined that there was no new and 
material evidence to reopen the claim.  The veteran was 
notified of the determination in August 1995 and he did not 
appeal.

In 2000, the veteran submitted an application to reopen the 
claim for service connection for flat feet.  This appeal 
comes to the Board from a March 2001 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for flat feel.

The Board has classified the issue as shown on the first page 
of this decision for the reasons noted below.


FINDINGS OF FACT

1.  By an unappealed August 1995 RO rating decision, it was 
determined that there was no new and material evidence to 
reopen the claim for service connection for flat feet.

2.  Evidence received subsequent to the August 1995 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for flat feet.

3.  Flat feet existed prior to the veteran's entry into 
service as demonstrated by the report of his medical 
examination in March 1967 for enlistment into service.

4.  The pre-service flat feet increased in severity during 
service.



CONCLUSIONS OF LAW

1.  The unappealed August 1995 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for flat feet, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for flat feet.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a), effective prior to 
August 29, 2001 (66 Fed. Reg. 45,630 (Aug. 29, 2001).

3.  The pre-service flat feet were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for flat feet, and that the requirements of the 
VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002)

In this case, the veteran and his representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies them of the 
evidence needed by the veteran to prevail on the claim.  A 
review of the record shows the veteran was provided with a VA 
medical examination in the processing of his prior claim for 
service connection for flat feet.  Evidence that might be 
sufficient to reopen the claim was suggested to the veteran 
in an April 2002 RO letter.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  There is essentially no identified 
evidence that has not been accounted for.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without additional assistance to him in the development of 
his application to reopen the claim for service connection 
for flat feet.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the application to reopen the claim for 
service connection for flat feet.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2002); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The service medical records for the veteran's first period of 
service show that the veteran had flat feet at the time of 
his medical examination in March 1967 for enlistment into 
service and that he sustained residuals of shell fragment 
wounds to the right forearm while in combat with the enemy.  
The service medical records for his second period of service 
do not show that he engaged in combat with the enemy.  The 
service medical records for his first period of service, 
however, do not show any increase in the severity of the flat 
feet, temporary or otherwise, proximately following or during 
combat action or at any time during his first period of 
service.  He also testified at a hearing before the 
undersigned in July 2002 that he doesn't remember having 
problems with flat feet during his first period of service.  
Nor is flat feet a disease that may be granted service 
connection on a presumptive basis.  Hence, the above-noted 
provisions related to claims for service connection of 
disabilities based on combat and for presumptive diseases are 
not applicable.

The August 1995 RO decision determined that there was no new 
and material evidence to reopen a previously denied claim for 
service connection for flat feet.  The veteran was notified 
of the decision and he did not appeal.  An unappealed 
decision is final with the exception that a claimant may 
later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  The question now presented is 
whether new and material evidence has been submitted since 
the unappealed February 1995 RO decision to permit reopening 
of the claim.  38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether the evidence shows an 
increased in the severity of the veteran's preservice flat 
feet in service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 2000.

The evidence of record at the time of the August 1995 RO 
rating decision, determining that there was no new and 
material evidence to reopen a claim for service connection 
for flat feet, consisted of statements and testimony from the 
veteran to the effect that he had flat feet that began during 
his second period of active service.  The evidence then of 
record also included service medical records, including 
reports of the veteran's medical examinations in March 1967 
for enlistment, in July 1970 for separation from service, in 
February 1972 for reenlistment into service, and in February 
1974 for separation from service.  The service medical 
records also included reports of his treatment during his 2 
periods of active service, and VA and private medical reports 
of his treatment and evaluations for foot problems after 
service, including a report of VA examination in May 1974 
that showed symptomatic flat feet.  

The record shows that various evidence was submitted after 
the August 1995 RO rating decision.  That evidence includes 
testimony of the veteran before the undersigned in July 2002 
to the effect that he had problems with his feet in service.  
He testified that he couldn't remember having problems with 
his feet when he sustained shell fragment wounds during his 
first period of service.  He testified that he was treated 
with arch supports in August 1973, and that he has had 
continuous problems with his feet since separation from 
service.  He testified that he was treated by a private 
physician from around 1974 to 1980, but the reports of that 
treatment were not available.  The Board finds that the 
veteran's denial of foot problems related to combat in his 
first period of service makes his testimony on the whole very 
incredible.  The Board finds that the veteran's testimony 
before the undersigned in 2002 as noted above and in this 
paragraph is much more informative than his testimony and 
statements of record in August 1995, and that this evidence 
when considered with the other evidence of record contributes 
a more complete picture to the veteran's claim for service 
connection for flat feet.  Hodge, 155 F. 3d 1356.  Hence, the 
Board finds that new and material evidence has been submitted 
to reopen the claim for service connection for flat feet.  
38 C.F.R. § 3.156(a).

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
flat feet is granted.

The Board will now consider entitlement to service connection 
for flat feet based on a review of the entire evidentiary 
record without remanding the case to the RO for initial 
consideration of the claim.  This action is not prejudicial 
to the veteran because the requested benefit is being 
granted.  Bernard, 4 Vet. App. 384.

Service medical records show that the veteran underwent a 
medical examination in March 1967 for enlistment into 
service.  Flat feet were noted.  The service medical records 
for his first period of service do not show treatment for 
flat feet, and flat feet were not found at his medical 
examination in July 1970 for separation from service.  

The service medical records for his second period of service 
show he underwent examination for enlistment into service in 
February 1972.  Flat feet were not noted.  The reports of his 
treatment during this period of service show he was seen in 
August 1973 for complaints of pain in the transverse arch for 
2 weeks, bilaterally, with gradual increase in severity.  
Bilateral pes planus was found.  He was prescribed arch 
supports.  The report of his medical examination in February 
1974 for separation from service notes the presence of pes 
planus.

VA and private medical reports show that the veteran was 
treated and evaluated for medical problems from the 1970's to 
2002.  The more salient medical reports related to the claim 
being considered in this appeal are discussed below.  

The veteran underwent a VA medical examination in May 1974.  
He complained of painful feet.  He used arch supports in his 
shoes.  There was moderate pes planus with eversion, 
bilaterally.  The diagnosis was symptomatic bilateral pes 
planus.

A private medical report dated in March 1982 notes that the 
veteran was seen in January 1982 for severe pain and 
discomfort of the feet after periods of long standing and 
walking.  There was an extreme forefoot varus, bilaterally, 
approaching 15 degrees. This resulted in extreme pronation of 
the longitudinal arch during stance and propulsive phases of 
gait.  

A private medical report dated in August 1995 from the 
signatory who completed the above March 1982 report notes 
that the veteran had been under treatment of foot and leg 
problems since January 1982.  Examination of the lower 
extremities revealed a marked talipes cavus disorder, 
bilaterally, with zero degrees dorsiflexion at the ankle 
joint.  This resulted in approximately 10 degrees forefoot 
varus, bilaterally, and a severe pronation of the 
longitudinal arch.

Private medical reports of the veteran's treatment in 1999 
show that he was seen for right and left foot problems.

As noted above, the veteran's testimony before the 
undersigned in July 2002 provided detailed information 
regarding his flat feet.  He also testified to the effect 
that he had problems with his feet in service, that he had 
problems with his feet since separation from service, and 
that he continues to receive treatment for flat feet.

After consideration of all the evidence, the Board finds that 
the veteran had asymptomatic flat feet at the time of his 
entry into service as demonstrated by the report of his 
medical examination in March 1967 for enlistment into 
service.  The service medical records for his first period of 
service do not show treatment for flat feet, but the service 
medical records for his second period of service show 
treatment in August 1973 for symptomatic flat feet.  While 
symptomatic flat feet was not indicated at the time of his 
medical examination in February 1974 for separation from 
service, symptomatic flat feet were found at his VA 
examination in May 1974 a few months later.  The post-service 
medical records and the veteran's testimony indicate 
continuous treatment for flat feet since separation from 
service.

The evidence reveals that the veteran's preservice flat feet 
became symptomatic during his second period of service and 
have essentially been symptomatic since then.  38 C.F.R. 
§ 3.303(b).  The Board finds that the evidence indicates the 
veteran's flat feet increased in severity during his second 
period of service, and supports granting service connection 
for flat feet based on aggravation.  Hence, the claim is 
granted.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
flat feet is granted.

Service connection for flat feet is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

